Citation Nr: 0007285	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Associate Counsel






INTRODUCTION

The veteran's active military service extended from September 
1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for impotence.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for impotence in 
September 1995.  The veteran was notified of this decision in 
September 1995 but did not file an appeal 

3.  No competent medical evidence establishing a relationship 
between the veteran's current impotence and the veteran's 
active military service, or a service connected disability, 
has been received since the September 1995 RO decision.  

4.  The evidence received since the September 1995 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1995 decision of the RO denying service 
connection for impotence is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999).

2.  Evidence received since the September 1995 RO decision 
denying service connection for impotence is not new and 
material, and the veteran's claim for service connection for 
impotence has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999). 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  


When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material" in the 
sense that it is does not bear directly and substantially on 
the matter under consideration, nor is it so significant that 
it must be considered in order to fairly decide the merits of 
the claim the claim to reopen fails on that basis and the 
inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  Subsequent to this rating action, the Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  The veteran's accredited representative 
requested that the Board remand the case to the RO for 
consideration under the Hodge provisions, or to determine 
whether the appellant has submitted new and material evidence 
to reopen this claim pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  The rating decision 
also cited the provisions of 38 C.F.R. § 3.156(a) and 
determined that the "evidence submitted in connection with 
the current claim does not constitute new and material 
evidence because it is not directly relevant to the issue 
considered."  The veteran was also provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156, in the statement of 
the case and it is clear from the reasons and bases provided 
in the statement of the case that this regulation was 
considered.  Thus, the Board finds that the veteran will not 
be prejudiced by the Board's now considering the issue in 
accordance with the provisions of Hodge.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

In this case, the RO denied service connection for impotence 
in a September 1995 rating decision and notified the veteran 
of the decision that same month.  The veteran did not appeal 
the RO decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

The matter under consideration in this case is whether 
impotence was incurred during the veteran's active military 
service, or is related to a service connected disability.  In 
order for the veteran's claim to be reopened, evidence must 
have been presented, or secured, since the September 1999 RO 
decision on the merits which bears directly and substantially 
on the matter under consideration and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

The evidence of record at the time of the September 1995 RO 
rating decision relevant to the veteran's claim for service 
connection for impotence consisted of the veteran's service 
medical records and a large volume of VA medical records.  

The veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
of any complaints of, or treatment for, impotence.  The 
veteran is service connected for a psychiatric disorder which 
is variously diagnosed as an anxiety disorder and/or post 
traumatic stress disorder.  The RO has obtained a 
considerable volume of VA medical records showing medical 
examinations, treatment for the service connected psychiatric 
disorder, and treatment for nonservice connected medical 
conditions.  A February 1980 VA psychiatry treatment record 
shows an assessment of "impotence, possibly psychogenic."  
A March 1980 VA psychiatric examination report notes that the 
veteran complains of impotence, but seems to relate the 
problem to marital difficulties.  A January 1983 VA 
examination report also notes impotence but does not 
determine if the disorder is due the veteran's service 
connected anxiety or general marital difficulties.  The 
veteran was hospitalized at a VA medical center (VAMC) in 
April and May 1989 for alcoholism.  The diagnosis also 
indicated "impotence, secondary to alcohol abuse."  A June 
1990 VA hospital summary also noted that the veteran 
complained of inability to maintain an erection.  

In this case the evidence submitted since the September 1995 
RO decision that refers to the veteran's impotence includes:  
numerous letters and written statements and a photocopy of a 
newspaper article.  The news paper article deals with a study 
of anti-hypertensive medication.  The article does not refer 
to impotence.  

The veteran has submitted numerous written statements.  These 
statements are somewhat rambling and incoherent.  However, 
the statements do not provide any competent medical evidence 
to relate the veteran's alleged impotence to his military 
service, or to a service connected disability.  

The veteran's statements are not competent to establish that 
he incurred impotence as a result of military service or as a 
result of his service connected psychiatric disorder.  While 
lay testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of his medical 
history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already 
been rejected by the VA).

The Board concludes that this evidence is not new because it 
is merely duplicative of the veteran's previous claims which 
were already of record at the time of the September 1995 
rating decision.  Since the evidence is not new it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the September 1995 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for impotence 
remains final.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156 (1999); Hodge v. West, 155 F. 3d 1356 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).



ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection impotence, that 
benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

